DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing on 12/11/2019.  Since the initial filing, claims 1-5, 11-12 and 15 have been amended and no claims have been added or cancelled.  Thus, claims 1-15 are pending in the application.
Claim Objections
Claim 7 is objected to because of the following informalities:  
Insert “a” before “patient interface”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the oxygen line" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests changing to “an oxygen line” to overcome this rejection.

Claim 15 recites the limitation “an installation” in line 1.  It is unclear as to what the intended meaning of this limitation is.  The common definition of “installation” is “something that is installed for use” or “a camp, fort or base” particularly for the military as defined by Merriam-Webster.  That definition would imply a base device or location from which the device is retrieved and/or at which it is used.  However, there is no such description or figure showing such a device or location.  Structure of the claim would lead to interpretation as a method however no steps are claimed.  For the purpose of examination, Examiner has interpreted this limitation to mean the device including the oxygen supply and attachments therebetween.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bennett (US 2834339) in view of Geoffrey (US 3063620).
In regards to claim 1, Bennett discloses an artificial resuscitation bag (respirator 10) comprising: a deformable bag (bulb 16) comprising a gas outlet (neck 23 of bulb attaches to nipple 17, column 3 line 31-32), a gas conduit (housing 11 and main pressure tube 13) in fluid communication with the gas outlet of the deformable bag (Fig 3), and a pneumatic valve comprising an exhaust port (valve seat 174) cooperating with a membrane element (hollow bulb 171) for controlling the flow of gas exiting to the atmosphere through said exhaust port (column  
In the alternative, the gas conduit may comprise housing 11, tube 13 as well as bores 153 and 151 (column 6 line 17-21).
Bennett does not teach that the bag has a gas inlet.
However, Geoffrey teaches a gas inlet (gas inlet 11, column 2 line 30-32) in the deformable bag (envelope 10).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bennet such that the deformable bag has a gas inlet as taught but Geoffrey as this would provide a dedicated inlet for refilling the bag after the deformation has been released.
In regards to claim 2, Bennett in view of Geoffrey teaches the device of claim 1 and Bennett further discloses a gas delivery conduit (tube 149) in fluid communication with the gas conduit configured and adapted for conveying at least part of the gas circulating into the gas conduit to a patient interface (tube 149 and bore 151 connect tube 13 to mask 141, column 6 line 25-28, Fig 5).
In regards to claim 3, Bennett in view of Geoffrey teaches the device of claim 1 and Bennet further discloses wherein the gas conduit is configured and adapted to convey at least a 
In regards to claim 4, Bennett in view of Geoffrey teaches the device of claim 1 and Bennet further discloses wherein the overpressure valve is configured and adapted to vent to the atmosphere at least part of the gas present in the gas conduit (valve 97 vents through outlet ports 91, column 4 line 50-56, Fig 2), when the gas pressure in the gas conduit exceeds a given threshold-value (column 5 line 20-27).
In regards to claim 5, Bennet in view of Geoffrey teaches the device of claim 1 and Bennett further discloses wherein the first one-way valve is configured and adapted for allowing a circulation of gas in the gas conduit only in the direction from the deformable bag toward the pneumatic valve (column 6 line 30-33).
In regards to claim 6, Bennett in view of Geoffrey teaches the device of claim 1 and Bennett further discloses wherein the pneumatic valve (see Annotated Fig 51) is arranged in the gas conduit (in the alternative wherein the gas conduit includes bores 153 and 151, see Annotated Fig 51).

    PNG
    media_image1.png
    347
    318
    media_image1.png
    Greyscale

1
In regards to claim 7, Bennett in view of Geoffrey teaches the device of claim 1 and Bennett further discloses wherein the pneumatic valve (see Annotated Fig 52) is arranged in patient interface (wherein the gas conduit does not include bores 153 and 151, see Annotated Fig 52).

    PNG
    media_image2.png
    349
    357
    media_image2.png
    Greyscale

Annotated Fig 52
In regards to claim 8, Bennett in view of Geoffrey teaches the device of claim 1.
Bennett does not teach a second one-way valve arranged in a first conduit in fluid communication with the gas inlet of the deformable bag.
However, Geoffrey teaches a second one-way valve arranged in a first conduit in fluid communication with the gas inlet of the deformable bag (inlet 11 fitted with non-return valve, column 2 line 48-50, Fig 8).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Bennet to have a second one-way valve arranged in a first conduit in fluid communication with the gas inlet of the 
In regards to claim 15, Bennett in view of Geoffrey teaches the device of claim 1.
Bennett does not disclose an installation including an O2 source fluidly connected to the artificial resuscitation bag by an oxygen line, configured and adapted for providing oxygen to said artificial resuscitation bag.
However, Geoffrey teaches an installation including an O2 source (column 2 line 40-42) fluidly connected to the artificial resuscitation bag by an oxygen line (second gas inlet 16), configured and adapted for providing oxygen to said artificial resuscitation bag (column 2 line 40-42).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bennett to have an installation including an O2 source fluidly connected to the artificial resuscitation bag by an oxygen line, configured and adapted for providing oxygen to said artificial resuscitation bag as taught by Geoffrey as this would allow the device to provide oxygen to the patient as needed.
Claim 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bennett (US 2834339) in view of Geoffrey (US 3063620) as applied to claim 1 above and in further view of Cornelius (US 243475).
In regards to claim 9, Bennett in view of Geoffrey teaches the device of claim 1.
Bennett does not disclose wherein the pneumatic valve further comprises a spring element acting on the membrane element for controlling the flow of gas exiting to the atmosphere through said exhaust port.
However, Cornelius teaches a valve structure wherein the pneumatic valve further comprises a spring element (spring 43) acting on the membrane element (disc 38) for 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bennett wherein the pneumatic valve further comprises a spring element acting on the membrane element for controlling the flow of gas exiting to the atmosphere through said exhaust port as taught by Cornelius as this would ensure that the membrane element remains seated in place so as to not leak air while air is being directed to the patient.
In regards to claim 10, Bennett in view of Geoffrey and Cornelius teaches the device of claim 9 and Cornelius further teaches wherein the spring element is arranged into the inner compartment of the pneumatic valve (Fig 1).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bennett (US 2834339) in view of Geoffrey (US 3063620) as applied to claim 1 above and in further view of Clifton (US 4501271).
In regards to claim 11, Bennett in view of Geoffrey teaches the device of claim 1.
Bennett does not disclose a first conduit in fluid communication with the gas inlet of the deformable bag and an oxygen line fluidly connected to said first conduit.
However, Clifton teaches a first conduit (supply chamber 80) in fluid communication with the gas inlet (inlet valve 18) of the deformable bag (bag 10) and an oxygen line (supply tube t) fluidly connected to said first conduit (supply tube t attached to nipple 92, column 6 line 34-35, Fig 1).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bennett to have a first conduit in fluid communication with the gas inlet of the deformable bag and an oxygen line fluidly connected to said first conduit as taught by Clifton as this would provide dedicated paths through which air .
Claim 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bennett (US 2834339) in view of Geoffrey (US 3063620) as applied to claim 1 above and in further view of Geffen (WO 0045883).
In regards to claim 12, Bennett in view of Geoffrey teaches the device of claim 1.
Bennett does not disclose an oxygen distribution system comprising a gas distributor and a by-pass line connected to said gas distributor.
However, Geoffrey teaches an oxygen distribution system comprising a by-pass line (second gas inlet 16 bypasses inlet 11 and is adapted for connection to an oxygen source, column 2 line 40-42).
Further, Geffen teaches an oxygen distribution system (oxygen source 46) comprising a gas distributor (demand valve 48, page 11 line 26-27, Fig 1A).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bennet to have an oxygen distribution system comprising a gas distributor and a by-pass line connected to said gas distributor as taught by Geoffrey and Geffen as this would allow the device to control the input of oxygen to the patient to suit their needs.
In regards to claim 13, Bennett in view of Geoffrey and Geffen teaches the device of claim 12 and Geffen further teaches wherein the gas distributor is arranged on the oxygen line (Fig 1A).
In regards to claim 14, Bennett in view of Geoffrey and Geffen teaches the device of claim 12 and Geffen further teaches wherein the by-pass line (Geoffrey: inlet 16) is fluidly connected to the gas distributor (Geffen: demand valve 48) and to the patient interface (Geoffrey: inlet 16 is fluid communication with interface to deliver oxygen enriched air to patient, column 2 line 69-70).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arielle Wolff whose telephone number is (571)272-8727. The examiner can normally be reached Mon-Thu 7:30-4:00; Fri 7:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIELLE WOLFF/            Examiner, Art Unit 3785                                                                                                                                                                                            
/KENDRA D CARTER/            Supervisory Patent Examiner, Art Unit 3785